     Case 2:21-cv-00308-TLN-EFB Document 17 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       ROBERT WILLIAM TUNSTALL, Jr.,                   No. 2:21-cv-00308-TLN-EFB
12                       Plaintiff,
13            v.                                         ORDER
14       ARNO NAPPI,
15                       Defendant.
16

17           Plaintiff Robert William Tunstall, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has
18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a
19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On July 6, 2021, the Court found Plaintiff to be a three-strikes litigant within the meaning
21   of 28 U.S.C. § 1915(g), denied Plaintiff’s application for leave to proceed in forma pauperis
22   (ECF No. 11), and granted Plaintiff fourteen days within which to pay the $402 filing fee for this
23   action. (ECF No. 15.) Plaintiff was warned that failure to pay the filing fee within 14 days would
24   result in the dismissal of this action. (Id.) The 14-day period has expired, and Plaintiff has not
25   paid the fee.1
26   1
            Instead of paying the filing fee, on July 22, 2021, Plaintiff filed a “Response” to the
27   Court’s July 6, 2021 Order, which does not appear to constitute any permissible filing (such as a
     request for an extension of time to pay the filing fee or a motion for reconsideration), but instead
28   merely condemns the Court for its prior ruling and concludes with “final words” to “KISS
     Case 2:21-cv-00308-TLN-EFB Document 17 Filed 08/31/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

 2   prejudice. The Clerk of the Court is directed to close this case.

 3          IT IS SO ORDERED.

 4   Dated: August 31, 2021

 5

 6

 7
                                               Troy L. Nunley
 8                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     PLAINTIFFS GENTILE ASS!!” (ECF No. 16.) As such, the Court deems the filing to be an
28   impermissible filing and it is disregarded.
                                                 2
